This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   BANK OF AMERICA, N.A.
 3   SUCCESSOR BY MERGER TO
 4   BAC HOME LOANS SERVICING
 5   LP, f/k/a COUNTRYWIDE HOME
 6   LOANS SERVICING LP,

 7          Plaintiff-Appellee,

 8 v.                                                                            No. A-1-CA-36323

 9 JAMES E. NICKELL,

10          Defendant-Appellant.

11 and

12 JAMES E. NICKELL IRREVOCABLE
13 TRUST and EL CORAZON DE SANTA FE,

14          Defendants.

15 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
16 Sarah M. Singleton, District Judge

17 Lucinda R. Silva
18 Albuquerque, NM

19 for Appellees

20 James E. Nickell
21 Santa Fe, NM
 1 Pro Se Appellant

 2                             MEMORANDUM OPINION

 3 ZAMORA, Judge.

 4   {1}   Defendant appeals the district court’s adverse judgment in this foreclosure case.

 5 We issued a notice of proposed disposition proposing to affirm. Plaintiffs have filed

 6 a memorandum in support of the proposed affirmance, but Defendant has not filed a

 7 memorandum in opposition and the time allotted for doing so has expired. Rule 12-

 8 210(D)(2) NMRA (requiring a memorandum in opposition to be filed within twenty

 9 days of service of the notice of proposed disposition). Therefore, we affirm for the

10 reasons stated in the notice of proposed summary disposition.

11   {2}   IT IS SO ORDERED.


12
13                                          M. MONICA ZAMORA, Judge

14 WE CONCUR:


15
16 JULIE J. VARGAS, Judge


17
18 STEPHEN G. FRENCH, Judge


                                               2